The question presented by this appeal involves the regularity of the filing of a certificate of nomination for the office of senator in the second senatorial district, consisting of Queens county, with the county clerk of that county in the month of October, 1898. It is claimed that the certificate was filed on the last day of the period allowed by statute for that purpose, but after the county clerk's office had been closed for the day. As the election at which candidates for said office were to be voted for has passed, the question involved has become abstract by the lapse of time. Not even *Page 131 
the question of costs remains, for no costs have thus far been allowed, and none are asked for upon this appeal. It is conceded that no question of practical importance to the parties is presented, but the county clerk, who alone appeals, asks us to entertain the appeal and decide it, because a question of importance to the public is involved.
The general practice of the court is to refuse to decide abstract questions, although in rare instances we have departed from the rule in order to settle doubtful propositions, liable to often arise under our new election law, which, if left undecided, might result in serious embarrassment throughout the entire state. (Matter of Madden, 148 N.Y. 136; Matter of Fairchild,151 N.Y. 359.) The question presented by the appeal now before us, however, is not one that can reasonably be expected to arise frequently, and is not of such general interest or importance as to warrant us in devoting time to it that should be spent in the determination of living controversies. While a single case would make little difference, the precedent might bring a multitude upon us and seriously interfere with the disposition of cases of the utmost importance to the parties interested.
The appeal should be dismissed, but without costs.
All concur.
Appeal dismissed.